Citation Nr: 0310109	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-07 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound 
residuals to the right thigh, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for synovitis of the 
left knee with chondromalacia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued the veteran's 10 
percent disability rating based on limitation of motion.

His June 2002 substantive appeal appears to indicate that the 
veteran has raised a claim for an increased rating for his 
service-connected right knee disability.  Since this recent 
claim has not as yet been addressed by the RO, and inasmuch 
as it is not inextricably intertwined with the issues now 
before the Board on appeal, it is referred to the RO for 
initial consideration.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's increased rating claims has been developed and 
obtained, and all due process concerns have been addressed.

2.  The veteran sustained a gunshot wound to the right thigh 
that was treated with debridement and sutures.  He developed 
a superficial infection during the healing of the wound and 
he was sent on a month's convalescent leave.  There was no 
nerve or artery involvement.  

3.  The veteran's right thigh has loss of muscle mass of the 
right vasus medialis of the quadriceps.  The quadriceps 
muscles and gatrocnemius were smaller on the right than the 
left.  He had lower right extremity weakness but his muscle 
strength was normal.  He had a scar on the right inner thigh 
to the medial of the right knee measuring 16.25 centimeters 
by 1 centimeter with sensation to pain with monofilament.  No 
adhesions were present.

4.  The veteran's service-connected left knee condition is 
manifested by subjective complaints of pain.  Object findings 
were negative for swelling, edema, erythema, effusion, 
weakness, and laxity.  Examination revealed negative Lachman 
test and negative Murray test.  The veteran took ibuprofen 
for pain.

5.  The veteran's left knee had zero degrees to 132 degrees 
of active and passive motion.  X-ray findings revealed 
minimal spurring around the knee joint and some mild 
degenerative changes along the posterior aspect of the 
patella.  The veteran had a mild limp to the right and 
indicated that he had to compensate for his right knee 
disability by putting extra pressure on his left knee.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but no 
more, for the veteran's gunshot wound residuals of the right 
thigh have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.56, 4.73, Diagnostic 
Code 5314 (2002).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's synovitis of the left knee with 
chondromalacia have not been met.  38 C.F.R. §§ 155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected left knee 
condition is more disabling than currently rated.  He 
specifically asserts that his problems with his left knee 
have gotten worse because he is required to use his left knee 
to balance himself when his right leg gives out.  He also 
contends that his gunshot wound residuals to the right thigh 
have worsened such that he is entitled to a higher disability 
rating.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in June 2001 and via the June 
2002 Statement of the Case (SOC).  He was further notified 
that ultimate responsibility for the submission of evidence 
remained with him and that he would be notified of any 
records that could not be obtained so that he could attempt 
to submit the records.  He was notified of the laws and 
regulations pertinent to his increased rating claims in the 
June 2002 SOC.  The Board finds that VA's duty to notify has 
been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in October 
2001.  See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting 
reports have been obtained.  The veteran was afforded the 
opportunity to offer testimony before the undersigned Acting 
Veterans Law Judge in December 2002.  A transcript is of 
record.  Additionally, reasonable efforts were made to obtain 
medical records from the one private medical provider 
identified by the veteran.  The records were received in June 
2001 and associated with his claims folder.  The veteran has 
not identified evidence not of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Factual Background

The veteran's service medical records indicate that on April 
19, 1971, the veteran sustained a gunshot wound to the right 
thigh while in the Republic of Vietnam.  He had debridement 
and delayed primary closure on May 6, 1971.  Upon admission 
to the hospital in Kentucky on May 20, 1971, he had partially 
healed wounds with sutures still in place.  Physical 
examination at the time of admission revealed a superficially 
infected healing wound of the medial aspect in the area of 
the right knee.  His wounds were cleaned, dressed, and the 
veteran was sent on a month's convalescent leave.  On June 
25, 1971, the veteran returned from convalescent leave and 
his wound was well healed with adequate skin coverage, no 
further drainage, and with full range of motion of the right 
knee.  On June 28, 1971, he was discharged and placed on a 
temporary lower extremity profile for a period of six weeks.  
The May 1971 service medical record contains a final 
diagnosis of, "gunshot wound, right thigh, open, wound 
entrance and exit not known, no nerve or artery involvement.  
Infected."

The veteran was awarded service connection for gunshot wound 
residuals to the right thigh via a December 1979 rating 
decision.  In a February 1993 rating decision, he was awarded 
service connection for synovitis of the left knee as it was 
medically attributed as a proximate result of his gunshot 
wounds residuals of the right thigh.  The veteran initiated 
his current increased rating claims in May 2001.

A May 2000 private emergency department report reflects that 
the veteran's chief complaint was left knee pain.  The report 
reflects that he arrived via ambulance. The report also 
indicates that the veteran had been drinking and began to 
have left knee pain at which point the veteran called an 
ambulance.  He indicated that the pain was terrible, severe 
and of the left knee only.  The report reflects that his left 
knee was not discolored, swollen, cold, or numb.  No trauma 
to the knee was reported.  The report reflects that physical 
examination of the veteran revealed no leg pain or swelling.  
He had tenderness with motion of the left knee but the 
examiner could see no obvious deformity.  The report 
indicates that motor, sensory and vascular were intact.  X-
rays were obtained which revealed no evidence of fracture or 
abnormality.  The report contains an impression of left knee 
pain of uncertain etiology.  The veteran's knee was wrapped 
in an ACE wrap, he was given Motrin, and he was referred for 
follow-up with his primary care physician.

A May 2000 private X-ray report contains an impression of 
mild degenerative changes and indicates that the joint spaces 
of the left knee were unremarkable with minimal marginal 
spurring around the knee joint.  There were some mild 
degenerative changes along the posterior aspect of the 
patella.

A January 2001 private emergency department report reflects 
that the veteran complained of leg pain and presented as 
somnolent, was difficult to arouse, and smelled strongly of 
alcohol.  The report reflects that physical examination of 
the veteran revealed that the veteran, while difficult to 
arouse, responded to pain. Cranial nerve II-XII were intact 
with no gross focal weakness to the upper or lower 
extremities.  After a couple of hours, the veteran ambulated 
and indicated he wanted to go home.  He stated that he had 
sought treatment because had had some chronic leg pain, which 
he indicated had been hurting him since his gunshot wound.  
The report reflects that examination of the veteran's leg did 
not reveal any evidence of swelling, edema, erythema, or 
effusions.  The report contains impressions of alcohol abuse 
with acute intoxication and chronic right leg pain.

An October 2001 VA muscles examination report reflects that 
the veteran indicated that his right leg gave out while 
walking a block the week before the examination and he fell.  
The examination report indicates that there was no evidence 
of peripheral nerve lesion in the lower extremities and there 
was weakness of the right knee extension with significant 
loss of muscle mass of the right vastus medialis of the 
quadriceps.  The examiner indicated that the loss of muscle 
mass could be the cause of buckling of the right knee while 
walking.  The report reflects that veteran described pain 
flare-ups on an hourly basis and he indicated he had 
developed a blood clot of the right thigh.  The report 
reflects that the veteran indicated that he was unable to do 
much walking and that he took pain medication by mouth, such 
as ibuprofen, to alleviate pain.  The report reflects that 
the veteran's original wound was to the anterior quadriceps 
along the vastus medialis.  The report indicates that 
physical examination of the veteran revealed that there was a 
loss of muscle at the right quadriceps with a scar on the 
right inner thigh to the medial of the right knee measuring 
16.25 centimeters by 1 centimeter.  There was also a scar on 
the left gastrocnemius measuring about 10 centimeters by 1 
centimeter.  There was sensitiveness to the scar area and 
sensation to pain with monofilament.  The report reflects 
that the veteran did not have adhesions and he was able to 
flex and extend both knees.  Bone joint nerve damage was 
undetermined although a 1999 elctromyograph was normal.  The 
report also reflects that the veteran's muscle strength was 
good with very slight weakness on the right lower leg during 
extension.  The quadriceps muscle was smaller on the right 
than the left while range of motion of the bilateral hips was 
within normal limits.  In centimeters, right knee 
circumference was 39 while the left was 37; right 
gastrocnemius was 37 while the left was 39.5.  Right knee 
range of motion was from zero to 130 degrees while the left 
knee was zero to 132 degrees.  The report contains a 
diagnoses of gunshot wound injury to the right thigh muscle 
with atrophy and that previous X-rays of the bilateral knees 
showed some narrowing of the patellofemoral compartment of 
the knee joint, suggesting some chondromalacia of the 
patella.

An October 2001 VA joints examination report reflects the 
veteran reported right knee instability that increased 
pressure on his left knee and he took ibuprofen for pain when 
needed.  He indicated that pain was 10 out of 10 during 
flare-up and occurs every two hours, lasting for five hours.  
The veteran indicated that walking was a precipitating factor 
but stopping every minute or two to rest was an alleviating 
factor.  He did not use a brace, cane or crutches but he 
indicated that pain kept him from jumping, climbing and 
swimming.  The report indicates that he had not had surgery 
on his left knee and he had grenade shell fragments on his 
left lower leg.  There was no dislocation, no inflammatory 
arthritis, and the veteran indicated that he picked up cans 
to supplement his income and walked over 30 minutes without 
resting.  The report reflects that examination revealed that 
there was no weakness of the left knee during passive and 
active range of motion, and the veteran reported pain during 
varus valgus maneuver and stopped when pain began.  There was 
no ankylosis, no swelling, no erythema, no effusion, and no 
weakness of the left knee although there was slight weakness 
of the right knee.  The report reflects that the veteran's 
left leg was one centimeter longer in length than the right 
and he walked with just barely a slight limp to the right.  
The report indicates that the veteran had zero to 132 degrees 
of active and passive motion of the left knee.  The veteran's 
left knee had no laxity, negative Lachman test, negative 
Murray test, and he complained of pain.  The diagnosis 
portion of the examination reflects that October 2001 X-rays 
of both knees showed early lateral compartment degenerative 
changes and moderate patellofemoral joint degenerative change 
on the right with earlier change on the left.

The December 2002 hearing transcript reflects that the 
veteran testified: his knee gave out while walking and had to 
take care at curbs; he was given ibuprofen for pain; he had 
been given a brace for his right leg 12 years previously; he 
picked up cans to supplement his monthly budget; he did not 
experience any swelling with his left leg except for one 
occasion 12 years previously; and, his major complaint was 
giving out of his right leg.

Legal Criteria

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2002).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

With respect to the musculoskeletal system, the Court has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (2002).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2002).  It is the 
intention of the Schedule to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59 (2002).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Gunshot Wound Residuals of the Right Thigh

The evidence of record reveals that the veteran's service-
connected gunshot wound residuals to the right thigh are 
evaluated as 30 percent disabling, or as a moderately severe 
muscle wound.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2002).  There should be 
a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  Id. at (d)(3)(ii).  Objective findings of a 
moderately severe muscle wound are manifested by entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups.  Id. at (d)(3)(iii).  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 
4.56(d)(4)(i) (2002).  There should be a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe injuries.  Id. at (d)(4)(ii).  
Objective findings of a severe muscle wound are manifested by 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Id. at (d)(4)(iii).  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Id.  Muscles swell and 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  Id.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, impairment 
of coordination, or uncertainty of movement.  38 C.F.R. § 
4.56(c) (2002).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).

Diagnostic Code 5314 contemplates injuries to muscle group 
XIV.  A 30 percent rating is assigned for moderately severe 
injury, and a maximum rating of 40 percent is assigned for a 
severe injury.  38 C.F.R. § 4.73 (2002).  In this case, the 
evidence of record reflects that the veteran sustained a 
gunshot wound to the right thigh that was treated with 
debridement and sutures.  He developed a superficial 
infection during the healing of the wound and he was sent on 
a month's convalescent leave.  There was no nerve or artery 
involvement.  The most recent VA examination report contains 
a diagnosis of gunshot wound injury to the right thigh muscle 
with atrophy.  The report reflects that the veteran 
quadriceps and gastrocnemius were smaller on the right than 
on his left.  The report also indicates that while the 
veteran's muscle strength was good, he had slight weakness on 
the right lower leg during extension.  Due to the veteran's 
significant loss of muscle mass of the right vastus medialis 
of the quadriceps and atrophy, the Board finds that the 
veteran's disability picture more closely approximates the 
criteria for a severe muscle injury.  38 C.F.R. § 4.7 (2002).  
Accordingly, the veteran is entitled to a 40 percent 
disability rating for his gunshot wound residuals to the 
right thigh.  See 38 C.F.R. § 4.73, Diagnostic Code 5314 
(2002); see also 38 C.F.R. §§ 4.40, 4.45 (2002).

As a 40 percent disability rating is the highest evaluation 
available under Diagnostic Code 5314, the Board has 
considered alternative diagnostic codes.  Of the diagnostic 
codes available for evaluating muscle injury to the leg and 
thigh, only Diagnostic Code 5317 has a rating in excess of 40 
percent.  A 50 percent disability rating is available vis-à-
vis muscle group XVII that controls extension of the hip.  
The October 2001 VA muscles examination report reflects that 
the veteran had range of motion within normal limits of his 
bilateral hips.  Accordingly, the evidence does not warrant a 
higher disability rating under an alternative diagnostic 
code.  The evidence of record also reflects that there was 
not evidence of peripheral nerve lesions of the lower 
extremity or any bone joint nerve damage.  As such, the 
evidence of record does not implicate the use of diagnostic 
codes for alternative systems.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of 
Appeals for Veterans Claims (Court), formerly known as the 
Court of Veterans Appeals, held that scars must be considered 
separately.  The evidence of record reveals that the veteran 
was granted a 10 percent disability rating for his painful 
scar of the right thigh via a February 1999 rating decision.  
An appeal or the issue of an increased rating for a painful 
scar of the right thigh is not before the Board.  

Left Knee

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In this respect, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  When 
the knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  VAOPGCPREC 9-98.  
Additionally, the General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 5003 
and vice versa.

In the instant case, the evidence of record reflects that the 
veteran's service-connected left knee condition was not 
manifested by swelling, edema, erythema, effusion, weakness, 
or laxity.  Examination revealed negative Lachman test and 
negative Murray test.  The evidence reveals that the veteran 
complained of pain for which he took ibuprofen.  As the 
evidence of record does not indicate that the veteran had 
recurrent subluxation or lateral instability of the left 
knee, but rather indicates that he does not, a preponderance 
of the evidence is against a compensable rating based on 
subluxation or lateral instability.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2002).

The evidence of record does reflect X-ray findings minimal 
spurring around the knee joint and some mild degenerative 
changes along the posterior aspect of the patella.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved in the veteran's claim.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).
 
The evidence of record reveals that the veteran's range of 
motion of the left knee was from zero degrees to 132 degrees 
of flexion.  In short, the veteran had very slight limitation 
of left knee flexion and normal extension.  As the evidence 
of record does not reveal flexion limited to 60 degrees or 
extension limited to 5 degrees, the criteria for a zero 
percent (noncompensable) disability rating based on 
limitation of motion of the knee have not been met during the 
pendency of this appeal.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (2002).  As such, the Board finds that 
the preponderance of the evidence is against a compensable 
disability rating based solely on limitation of motion of the 
veteran's left knee.  

However, an evaluation of any musculoskeletal disability must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the instant 
case, the medical evidence of record reveals that the veteran 
had a mild limp to the right.  The veteran testified that he 
had to compensate for his service-connected right knee 
disability by putting extra pressure on his left knee and he 
had difficulty with curbs while walking.  The May 2000 
private emergency department report reflects that while there 
was no obvious deformity of the left knee, the veteran did 
have tenderness with motion.  Accordingly, the evidence of 
record reveals functional limitation that approximates mild 
limitation of flexion of the left knee such that a 10 percent 
disability rating is appropriate.  Id.  While the evidence of 
record reflects that the veteran indicated that he could not 
do much walking, the October 2001 VA joints examination 
report reflects that the veteran indicated that he picked up 
cans to supplement his income and walked over 30 minutes 
without resting.  Therefore, the Board finds that the 
veteran's disability picture is not reflective of functional 
limitation such that his disability picture more closely 
approximates greater limitation of flexion.  Accordingly, an 
increased rating based on functional limitation is not 
warranted. 

The Board has also considered whether the veteran is entitled 
to a higher disability rating under alternative diagnostic 
codes available to evaluate knee disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259 (2002); but see 
38 C.F.R. § 4.14 (2002).  The evidence of record does not 
reflect the veteran has ankylosis of his left knee, episodes 
of locking of the left knee with effusion, or removal of any 
cartilage such that application of Diagnostic Code 5256, 
5258, or 5259, respectively, would be proper.

Conclusion

In brief, the veteran is entitled to a 40 percent disability 
rating, but no more, for his gunshot wound residuals to the 
right thigh.  Additionally, the preponderance of the evidence 
is against an increased rating for the veteran's synovitis of 
the left knee with chondromalacia.  The Board has considered 
the doctrine of reasonable doubt, but, as the preponderance 
of the evidence is against portions of his claim, the 
doctrine is not applicable to those portions.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected disabilities causes him discomfort and may 
limit his efficiency in certain tasks.  While the evidence of 
record reflects that the veteran sought emergency room 
treatment on two occasions during the pendency of this 
appeal.  This alone, however, does not present an exceptional 
or unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2002).


ORDER

An increased rating of 40 percent, but no more, for gunshot 
wound residuals to the right thigh is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An increased rating for synovitis of the left knee with 
chondromalacia is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

